W0,PD'15MM-W
                                          ISHH-W
                          TMTWt
P P IP IN AL
\j\\\\j\\\r\i~   &^RT OFOf
                        CRIMNftL
                           TEXAS APPEAL
                                                    RECEIVED m
                     OAMID (JUAREZ                 courtofcr«lappeals
                   APPE1LAMT PET mONER                 JAN 3o 2015
                            V5
                   THE STATE OT TEXAS              Abe! Acosia, Clerk
                   APPELLEE ?£SR)NDEN1T




                  CDUKT OF APPEAL ,                    JAN3023:5
                 TOR THL FIFTH TDISTRO               AbeI Acosta C|erk
     APPELLANTS PETITION) FORDI5CRETDKJRVHCVi£W



      TO THE GURT Of CRMJNALAPPEALS cF TEKA5;
        COrneS now.DAmIdOUAREl.pdifiontrIn-tKe.abacstyled
     numbers of COU5C» b^ Pro Se and purcont:to,Tcx.R,/flp,.
     10J/resperfWlv Submfe+hb PrtiFYm for TibacEionary
     Review and msajWt of f\is rtv/itu), he Luc/ald Sh&uj Thte
     htonc/fafoic_ Coutrt -tt\l to) lowing •